Citation Nr: 1232376	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-21 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hepatitis C and an associated liver condition.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a neurological disorder of the upper and lower extremities.

3.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to January 1972. 

This appeal comes before the Board of Veterans' Appeals  (Board) from an October 2007 rating decision of the Chicago, Illinois, Regional Office (RO), of the Department of Veterans Affairs (VA).  

In April 2012, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issues of entitlement to service connection for hepatitis C, a liver disorder, and a neurological disorder of the upper and lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 2005, the RO denied a claim for service connection for hepatitis C, a liver condition, and peripheral neuropathy of the upper and lower extremities. 

2.  The evidence received since the RO's October 2005 decision, which denied a claim of entitlement to service connection for hepatitis C and a liver condition, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim. 

3.  The evidence received since the RO's October 2005 decision, which denied a claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's October 2005 decision which denied a claim for service connection for hepatitis C and a liver condition; the claim for service connection for hepatitis C and a liver condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  New and material evidence has been received since the RO's October 2005 decision which denied a claim for service connection for peripheral neuropathy of the upper and lower extremities; the claim for service connection for a neurological disorder of the upper and lower extremities is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The appellant asserts that new and material evidence has been presented to reopen the claims for service connection for hepatitis C and a liver condition, and a neurological disorder of the upper and lower extremities.  

In July 2001, the RO denied the Veteran's claim for service connection for hepatitis C.  In September 2003, the RO denied the Veteran's claim for service connection for hepatitis C and a liver condition.  In October 2005, the RO again denied the Veteran's claim for service connection for hepatitis C and a liver condition; the RO also denied claims for service connection for peripheral neuropathy of the upper and lower extremities.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

In January 2007, the Veteran filed to reopen the claims.  In October 2007, the RO determined that new and material evidence had not been presented to reopen the claims.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2011). 

A final decision cannot be reopened unless new and material evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  

Compensation is not payable for a disability that is a result of the appellant's own alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011); Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388  , 1388-351; see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375  (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263  (1998).  

The most recent and final denial of these claims was in October 2005.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  




A.  Hepatitis C and a Liver Disorder

The evidence of record at the time of the RO's October 2005 decision included the Veteran's discharge (DD Form 214) and personnel file.  This evidence showed that the Veteran served in Vietnam, and that his awards included the CAR (combat action ribbon).  The Veteran's personnel file also showed that he was noted to have a history of drug use that included heroin use.  The Veteran's service treatment reports did not show any relevant findings or diagnoses.  

As for the post-service medical evidence, it consisted of VA reports, dated between 1979 and 2005.  This evidence included a December 1986 report which shows that the Veteran reported a history of hepatitis in 1974.  A July 1989 VA hospital report showed that the Veteran was noted to have a history that included "occasional ethanol abuse," and drug use that included heroin, marijuana, Percodan, LSD, "and many other psychotropic drugs."  The Axis III diagnoses included history of hepatitis.  A hepatitis screen was negative, and repeat liver function tests were within normal limits.  VA examination reports, dated in 1999 and 2000, noted a history of alcohol abuse and polysubstance abuse.  Beginning in 2001, the Veteran was noted to have hepatitis C.  A September 2002 VA progress note showed that the Veteran reported a history of hepatitis C and cirrhosis.  A September 2003 VA progress note showed that the Veteran was noted to have a history that included IV (intravenous) heroin use during service in the 1960s.  An August 2005 VA progress note contained a notation of a history of hepatitis C for six years, two blood transfusions in the 1970s, and IV heroin use in the 1960s.  An August 2005 VA PTSD examination report noted a history of IV drug abuse.  

At the time of the RO's October 2005 rating decision, the Veteran's service treatment reports did not show any relevant findings or diagnoses; they noted a history of drug abuse that included heroin.  The earliest post-service medical evidence of hepatitis C was dated in 2001.  The post-service medical evidence showed that the Veteran had a history of intravenous drug abuse dating back to his service, and alcohol abuse.  There was no competent and probative evidence to show that the Veteran's hepatitis C, or any other liver disorder, was related to his service. 

The evidence received since the RO's October 2005 rating decision consists of VA reports, dated between 2006 and 2012.  This evidence includes a VA progress note, dated in September 2007, which notes cirrhosis.  A VA progress note, dated in May 2012, shows that a physician noted, in essence, that immunizations with air guns could cause hepatitis C.  The report further notes that the Veteran reported handling dead bodies in Vietnam, which is a source of exposure to blood and blood-borne pathogens.  The physician stated, "Therefore, it is my professional opinion his hepatitis C is more likely than not due to his military service."  This report also notes end-stage liver disease due to hepatitis C.

This evidence, which was not of record at the time of the October 2005 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  The May 2012 VA progress note is competent evidence which shows that the Veteran's hepatitis C may be related to his service, and that his cirrhosis may be related to his hepatitis C.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in a new and material analysis, the credibility of the evidence is to be presumed).  The Board therefore finds that the submitted evidence is both new and material, and that it raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (38 C.F.R. § 3.159(c)(4) "does not require new and material evidence as to each previously unproven element of a claim.").  The claim is therefore reopened.  The appeal is granted to this extent only. 

B.  Neurological Disorder - Upper and Lower Extremities

The evidence of record at the time of the RO's October 2005 decision included the Veteran's service treatment reports, which did not show any relevant findings or diagnoses.  The Veteran's separation examination report, dated in January 1972, showed that his neurological system, and his upper and lower extremities, were clinically evaluated as normal.  

As for the post-service medical evidence, it consisted of VA reports, dated between 1979 and 2005.  This evidence included an October 2000 VA examination report which noted that the Veteran had a history of three back surgeries, to include a laminectomy.  On examination, he had a marked decrease in sensation to light touch in his lower extremities, and at the elbow.  A 1998 CT (computerized tomography) was noted to show disc bulges.  The impression was significant lumbar degenerative changes of the spine with neurologic changes.  The examiner noted that the Veteran stated that he had been evaluated "multiple times by neurology and told he has a peripheral neuropathy," and he asserted that it was present in all four extremities.  The examiner stated that were peripheral neuropathy due to his spine disorder, it would only be in his lower extremities, and speculated that it may be due to his history of heavy alcohol abuse.  VA progress notes showed a number of treatments for complaints of back pain, to include radiation of numbness and pain into the legs, and severe leg cramping.  A September 2002 VA progress note contained a notation of arthralgias.  

At the time of the RO's October 2005 rating decision, the Veteran's service treatment reports did not show any relevant findings or diagnoses.  There was no competent post-service medical evidence to show that the Veteran had peripheral neuropathy of any extremity, and there was no competent and probative evidence to show that peripheral neuropathy of any extremity was related to his service. 

The evidence received since the RO's October 2005 rating decision consists of VA reports, dated between 2006 and 2012.  The Board notes that in October 2007, the RO granted service connection for diabetes mellitus.  

The medical evidence includes a VA diabetes mellitus examination report, dated in January 2012, which shows that the examiner stated that the Veteran's peripheral neuropathy predated his diabetes mellitus (with onset noted to be in 2007), and that he had a history of significant alcohol abuse, as well as risk factors involving his age and use of medications.  The examiner concluded that the Veteran's peripheral neuropathy was not caused or aggravated by his diabetes mellitus.  

A VA progress note, dated in May 2012, notes diabetic neuropathy involving the upper and lower extremities.  

This evidence, which was not of record at the time of the October 2005 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  Both the January 2012 VA examination report and the May 2012 VA progress note are competent evidence which shows that the Veteran has neuropathy, and the May 2012 VA progress note is competent evidence to show that the Veteran may have diabetic neuropathy that is related to his service-connected diabetes mellitus.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in a new and material analysis, the credibility of the evidence is to be presumed); see also 38 C.F.R. § 3.310.  In this regard, diabetic neuropathy is a neurological disorder that is considered to be within the scope of the claim, which was originally characterized as a claim for peripheral neuropathy.  The Board therefore finds that the submitted evidence is both new and material and that it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (38 C.F.R. § 3.159(c)(4) "does not require new and material evidence as to each previously unproven element of a claim.").  The claim is therefore reopened.  The appeal is granted to this extent only. 


ORDER

New and material evidence has been received to reopen the claims for service connection for hepatitis C and a liver condition, and a neurological disorder of the upper and lower extremities, and the appeal, to this extent only, is granted. 


REMAND

With regard to the claims for hepatitis C and a liver disorder, and a neurological disorder of the upper and lower extremities, VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  In light of the VA physician's statements in the May 2012 VA progress note, the Veteran should be afforded a VA examination to determine whether or not he has hepatitis C, or any other liver disorder, that is etiologically related to service, and whether he has a neurological disorder that was caused or aggravated by service, or by a service-connected disorder.  Id.  The Board further notes that although the January 2012 VA examiner concluded that the Veteran's peripheral neuropathy was not caused or aggravated by his service-connected diabetes mellitus, insofar as it pertains to aggravation, no rationale was provided.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

With regard to the claim of entitlement to TDIU, service connection is currently in effect for posttraumatic stress disorder, diabetes mellitus, cataracts, and a right index finger scar.  A review of the Veteran's recent VA examination reports shows that the examiners did not specifically address the effects of the Veteran's service-connected disabilities on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 (1994).  Accordingly, on Remand, the Veteran should be afforded new VA examinations which discuss the effects of his service-connected disabilities on his ability to work.  Id.   

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his hepatitis C, and any liver disorder, and its relationship, if any, to his military service or any incident thereof.  The entire claims folder must be made available to and reviewed by the examining physician, and the physician should indicate that the Veteran's C-file has been reviewed.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examiner should be notified that compensation is not payable for a disability that is a result of the appellant's own alcohol or drug abuse.  

a)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that hepatitis C, or a liver disorder, to include cirrhosis, had its onset in service, or is otherwise related to any incident of the Veteran's military service.  

b) If, and only if, the examiner determines that the Veteran has hepatitis C that is related to his service, he/she should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has a liver disorder, to include cirrhosis, that was caused by, or aggravated by, his hepatitis C.  

c)  If, and only if, the examiner determines that the Veteran does have hepatitis C that is related to the Veteran's service, the examiner is specifically requested to state whether the Veteran's hepatitis C renders the Veteran unable to engage in substantially gainful employment, supporting such opinions with reference to manifested symptomatology and limitations.  

d)  If, and only if, the examiner determines that the Veteran does have hepatitis C that is related to the Veteran's service, and that the Veteran has a liver disorder, to include cirrhosis, that was caused or aggravated by his hepatitis C, the examiner is specifically requested to state whether the Veteran's liver disorder renders the Veteran unable to engage in substantially gainful employment, supporting such opinions with reference to manifested symptomatology and limitations.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report. 

e) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

f) "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

2.  The Veteran should be scheduled for a peripheral nerve examination in order to ascertain the nature and etiology of any neurological disorder of the upper and lower extremities.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has a neurological disorder of the upper or lower extremities that was caused by his service

b) If, and only if, the examiner determines that the Veteran does not have a neurological disorder of the upper or lower extremities that is related to his service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has a neurological disorder of the upper or lower extremities that was caused by, or aggravated by, a service-connected disability, to include diabetes mellitus. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report. 

c)  If, and only if, the examiner determines that the Veteran does have a neurological disorder of the upper or lower extremities that was caused or aggravated by the Veteran's service, or a service-connected disability, to include diabetes mellitus, the examiner is specifically requested to state whether the Veteran's neurological disorder renders the Veteran unable to engage in substantially gainful employment, supporting such opinions with reference to manifested symptomatology and limitations.  

d) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

e) "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

3.  The Veteran should be afforded examinations to determine the current extent of all of his service-connected disabilities.  The claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination(s), and the examiner(s) must annotate the examination report(s) that the claims file was in fact made available for review in conjunction with the examination(s).  All necessary tests should be conducted. 

The examiner(s) is/are specifically requested to address whether the Veteran's service-connected disabilities render the Veteran unable to engage in substantially gainful employment, supporting such opinions with reference to manifested symptomatology and limitations.  The examiner(s) should be provided with a list of all of the Veteran's service-connected disabilities. 

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If any of the benefits sought on appeal remains denied, the RO/AMC should furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


